Citation Nr: 0611605	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
November 1981, and from December 1990 to May 1991, including 
a period in the Southwest Theater of Operations from December 
1990 to April 1991.  A document dated in November 2004 
reflects that the appellant was ordered to Active Duty as a 
member of her Reserve Component unit as of December 4, 2004, 
for a period of 365 days, in support of Operation Enduring 
Freedom (Other Than Homeland).

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge in Indianapolis, Indiana, in August 2001.  A transcript 
of the hearing is of record.

In a March 2003 decision, the Board denied the appellant's 
claims.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In September 2003, the Veterans Claims Court vacated the 
Board's decision and remanded the case for further 
consideration.  In May 2004 the Board remanded the case for 
additional development.  

By a decision dated in October 2005, the RO granted service 
connection for menstrual irregularity and androgenetic 
alopecia effective December 29, 1997.  The RO also held that 
the appellant was entitled to special monthly compensation 
based on loss of use of a creative organ from March 31, 2001.


REMAND

VA is on notice that the appellant was ordered to active duty 
with her Reserve unit as of December 2004 for a period of 365 
days.  According to the orders she submitted to the RO in 
September 2005, she was scheduled to have been released from 
active duty in December 2005.  In a claim for disability 
compensation, VA must make efforts to obtain service medical 
records, if relevant to the claim.  In order to determine 
whether the service medical records for this period of 
service contain any information or evidence relevant to the 
claim for service connection for a bilateral knee disorder, 
an effort should be made to obtain service medical records 
for the veteran's recent period of active duty.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The notice letter which the RO sent 
to the veteran in May 2004 concerning her service connection 
claims did not contain the information which the Court has 
now held VA is required to provide to the claimant.  The 
required notice should be provided to the veteran while her 
case is in remand status.  See VBA Fast Letter (06-04) (March 
14, 2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and the 
Court's holding in Dingess/Hartman, 
supra.  See VBA Fast Letter (06-04).  The 
appellant should be request to state 
whether she sought treatment for knee 
complaints during her period of active 
duty beginning in December 2004.

2.  The RO should attempt to obtain up-
to-date service medical records 
concerning the veteran, to include 
records for active duty beginning in 
December 2004.

3.  The RO should readjudicate the 
appellant's claim in light of any 
additional evidence added to the claims 
folder since the Supplemental Statement of 
the Case (SSOC) issued in October 2005.  
If the benefit sought on appeal remains 
denied, a SSOC should be issued, and the 
appellant and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

